ACCEPTED
                                                                               14-15-00356-CV
                                                               FOURTEENTH COURT OF APPEALS
                                                                            HOUSTON, TEXAS
                                                                          8/28/2015 9:34:35 AM
                                                                         CHRISTOPHER PRINE
                                                                                        CLERK

                           NO. 14-15-00356-CV
                                                              FILED IN
                                                       14th COURT OF APPEALS
                       IN THE COURTOF APPEALS             HOUSTON, TEXAS
                                                       8/28/2015 9:34:35 AM
                             JUDICIAL
                    FOURTEENTH      DISTRICT
                                                       CHRISTOPHER A. PRINE
                         HOUSTON,
                                TEXAS                           Clerk

                                                   -




         ANNVO, ALI REZAYAZDANI AND BLUEBALLROOM,
                                                LLC

                                                 APPELLANTS
                                     VS.




              FROMTHE 157THJUDICIAL
                                  DISTRICTCOURT
                    OF HARRISCOUNTY,TEXAS
               TRIAL COURTCASENO. 2013-00421A


          APPELLANTS' UNOPPOSED   MOTION FOR EXTENSION
                 OF TIME TO FILE OPENINGBRIEF
-        -     -     -




TO THE   HONORABLE
                COURTOF APPEALS:

     Appellants Ann Vo, Ali Reza Yazdani and Blue Ballroom, LLC file this

Unopposed Motion for Extension of Time to File Opening Brief and would

respectfully show the Court the following:
      1.    The Clerk's Record in this appeal was filed on August 3, 2015,

thus setting the due date for Metropolitan's opening brief on September 2,

2015, pursuant to Tex.R.App.P. 36.8(a).

      2.    Appellants and      Appellee    Franklin Business, Inc.    have

discovered several significant omissions from the Clerk's Record, including

Appellee's original petition in intervention, several motions to compel

discovery and Appellants' responses to those motions, and the trial court's

orders with respect to those motions. The pleadings omitted from the

Clerk's Record are extremely important to the arguments to be presented

by the parties, as well as the resolution of this appeal.

      3.    On August 10 and August 13, 2015, Appellants filed written

requests to the Harris County District Clerk to prepare and forward to this

Court a supplemental Clerk's Record containing these omitted pleadings.

True and correct copies of these requests are attached to this Unopposed

Motion collectively as Exhibit A.

     4.     On August 24, 2015, counsel for Appellants contacted the

assistant clerk of the Harris County District Clerk's office who is handling

the request for a supplemental Clerk's Record in this appeal and inquired

as to the date the requested supplemental record could be expected to be

prepared and filed with this Court. Counsel was advised by the assistant
clerk that due to the backlog of requests for supplemental records in other

appeals, the supplemental Clerk's Record requested by Appellants in this

appeal would likely not be prepared and filed until sometime in late

September 2015.

      5.    Without this supplemental Clerk's Record, Appellants cannot

even commence drafting, much less complete, their opening brief.

      6.    Accordingly, Appellants respectfully request that the Court

extend the due date for Appellants to file their opening brief to and through

October 16, 2015, in order to provide Appellants with sufficient time to draft

and file their brief after the requested supplemental Clerk's Record has

been filed with this Court.

      7.    Appellants' counsel conferred with counsel for Appellee on

August 25, 2015, and counsel for Appellee advised that Appellee does not

oppose the relief requested in this Motion.

      WHEREFORE,
              PREMISES        CONSIDERED,     Appellants respectfully request

that the Court extend the time for filing Appellants' opening brief to and

through October 16, 2015.

     SIGNED
         AND FILEDthis 28th day of August, 2015.
                                       Respectfully submitted,




                                       IsNVilliam L. Van Fleet
                                       Benjamin L. Hall, Ill
                                        ex as  Bar No. 08743745
                                       William L. Van Fleet, II
                                       Texas Bar No. 20494750
                                       Kimmie R. Bennett
                                       State Bar No. 2401 1946
                                       530 Lovett Blvd.
                                       Houston, TX 77006
                                       (713) 942-9600 (Telephone)
                                       (713) 942-9566 (Facsimile)
                                       bvfleet@corncast.net

                                       ATTORNEYSFOR APPELLANTS
                                       ANNVO, ALI REZAYAZDANI
                                                            AND
                                       BLUEBALLROOM,  LLC



     The undersigned certifies that on August 25, 2015, he conferred with

Barry A. Brown, counsel for Appellee Franklin Business, Inc., who advised

that he does not oppose the relief requested in the above and foregoing

Motion.


                                            IsNVilliam L. Van Fleet
                                            William L. Van Fleet I I
     The undersigned certifies that the above and foregoing Motion satisfies

the requirements of Tex.R.App.P. 9.4 because the Motion contains 658

words.

                                             IsNVilliam L. Van Fleet II
                                             William L. Van Fleet I1


                      CERTIFICATE OF SERVICE

     I hereby certify that on the 28th day of August, 2015, a true and

correct copy of the foregoing Motion was forwarded to counsel for Franklin

Business, Inc., 7322 Southwest Freeway, Suite 1100, Houston, Texas

77074 via email at tebear05@msn.com.

                                             IsNVilliam L. Van Fleet
                                             William L. Van Fleet II
EXHIBIT "A"
                                                530 Lovett Boulevard
                                            Telephone: (713) 942-9600   ..
                                                                         Houston. Texas 77006
                                                                         Facsimila: (713) 942-9566
Benjamin L. Hall. Ill, Ph.D., J.D.
      Board Certified Personal Injury Trial Law
      Board Certified Civil Trial Law
      Texas Board of Leqal Specialization


                                                    August 13,2015

Chris Daniels
Harris County District Clerk
Attn: Phyllis - Post Trial
201 Caroline, First Floor
Houston, Texas 77002

       Re: Cause No. 2013-00421A; Franklin Business, Znc. v. Damon Cobbs, et al; in the 157&
Judicial District Court of Harris County, Texas

Dear Mr. Daniels,

       Please supplement any and all of the following records in the above-mentioned case to
the Court of Appeals that have not been previously supplied:
Chris Daniels
August 13,2015
Page 2

 Order signed denying trial continuance                             1 12/2/2014    1    1
 Proposed Order Granting Franklin Business, Inc.'s Motion for       ( 12/11/2014   1    3
 ~ n b of
        y Judgment by Default and Conditional Motion for
 Severance
 Franklin Business Inc.'s Motion for Entry of Judgment by Default     1211112014       81
 and Conditional Motion for Severance (with Exhibits)
 Default Judgment Signed                                               1/21/2015       3
 Signed Order Granting Franklin Business, Inc.'s Motion for Entry      1/21/2015       3
 of Judgment by Default and conditional motion for Severance
 Interlocutory Default Judgment                                        1/21/2015       3
 Order Granting Franklin Business, Inc.'s Motion for Entry of          1/21/2015       3
 Judgment by Default and Conditional Motion for Severance
 Form for Severances                                                   1/21/2015        1
 Bill of Costs incurred by Franklin Business, Inc.                     1/26/2015        1
 Request for Abstract Judgment                                         1/26/2015        1
 Motion to Set Aside Judgment & for New Trial (with Exhibits)         2/20/2015        75
 Franklin Business, Inc.'s Response in Opposition to the Motions      3/10/2015        11
 for New Trial Filed on Behalf of AM Vo, Ali Reza Yazdani and
"The Blue Ballroom, LLC" (with Exhibits)
Defendants Motion for Sanctions and Supplement to Defendants       1 3/24/2015     1   166
Motion to Set Aside Judgment and Motion for a New Trial (with
Exhibits)
Defendant's Motion for Sanctions and Supplement to Defendants         3/25/2015        79
Motion to Set Aside Judgment and Motion for a New Trial (with
Exhibits)
Defendant, Cobb's Request for Emergency Hearing                       3/26/2015        3
Motion to Abate and Request an Emergency Hearing on Motion to         3/26/2015        6
Abate
Request for an Emergency Hearing on this Motion to Move               3/26/2015        8
Hearing Date from March 27,2014 (with Exhibits)
Franklin Business, Inc.'s Opposition to Ann Vo & Ali Reza             313012015        23
Yazdani's Supplement to their Motions for New Trial etc., and
Motion to Abateland Franklin Business, Inc.'s Motion to Strike and
its Motion for Sanctions for Baseless Pleading Related Thereto
(with Exhibits)
Defendants Ann Vo and Ali Yazdani Motion for Emergency                3l3012015        2
Hearing
First Amended Motion to Set Aside Judgment & for New Trial            41212015         74
(with Exhibits)
Order Denying Motion for New Trial Signed1Order Denying               4/7/2015         2
Sanctions Signed1Order Signed Denying Motion to Set Aside Final
Judgment1 Order Signed Granting Entry of Temporary Orders
Defendants' Notice of Appeal                                          4/16/2015        2
Superseadas Bond Filed                                                61412015         17
Chris Daniels
August 13,2015
Page 3

 Plaintiff in Judge Franklin Business Inc.'s Contest to the Amount   6/5/2015       7
 of Judgment Debtors, Ann Vo, Ali Yazdani and the Blue Ballroom,
 LLC, Cash Deposition in Lieu of Bond to Suspend Execution of
 Judgment
 Motion to Substitute Counsel                                        6124/2015      3
 Order Signed Substituting Attorney of Record                        711012015      1
 Findings of Fact/Conclusions of Law Signed Order Signed             7/16/2015      4
 Granting Entry of Temporary Orders



    No.
IMAGE                -
                     TITLE                                            -
                                                                      DATE

62360377             Intervenor Franklin Business, Inc.'s             9/16/2014
                     Motion under Rule 215.1 to Compel
                     Responses to Interrogatories and
                     Requests for Production, together
                     with all exhibits

                     Supplement to Intervenor Franklin                 1011412014
                     Business , Inc's Rule 2 15.4 (a) Motion To
                     Dete~mineSufficiency of Ann Vo and Alex
                     Yazadani's Responses and Objections to
                     Intervenor's Request For Admissions and
                     To Enforce The Coull's October 1, 201 4
                     Order, together with all exhibits

                     Defendants Motion To Dismiss,
                     Motion For Attorney Fee's;
                     Defendants Response To
                     Intervenor Motion To Determine
                     Sufficiency Of Ann Vo Responses
                     And Objection To Intervenor's
                     Request For Admissions, And
                     Intervenor Request For Attorney's Fees

                     Intervenor Franklin Business.
                     Inc.'S Response In Opposition, And
                     Rebuttal To Ann Vo's
                     October 14, 2014 Pleading I

                     Attorney Sonya Chandler Anderson Motion           I011712014
                     for A Continuance and Proposed Order

                     Defendants Ann Vo's and Alex Yazdani's            1013012014
                     Certilicate of Written Discovery
Chris Daniels
August 13,2015
Page 4


                 Supplement to Intervenor, Franklin                11/03/2014
                 Business, Inc.'s Motion to Enforce October 1,
                 2014 Discovery Order

                 Defendants Ann Vo and Alex Yazdani's              1 110312014
                 Supplemental Documents Produced to
                 all Parties

                 Defendants Ann Vo's And Alex                      1110412014
                 Yazdani's Certificate Of Written Discovery

                 Defendants Vo and Alex YazdanisOpposed            1111112014
                 Motion for Extension of T i e To Comply
                 with Court's October 21,2014 Order and
                 Defendants Motion For Continuance of
                 The December 1,2014 Trial Setting and
                 Exhibit A

                 Intervenor Fmaklin Business Inc's Opposition      11/17/2014
                 to Defendants' Ann Vo's and Ali Reza
                 Yazdani's Motions for Continuance and Joinder
                 in Carter Plaintiffs Third Motion for Discovery
                 Sanctions against Defendants and Defendants
                 in Intervention Ann Vo and Ali Re

                 Plaintiffs Third Motion to Compel and
                 Request for Sanctions and Application for
                 Attorney's Fees and Motion to Strike
                 Pleadings and/or Limit Testimony, together
                 with all exhibits and proposed order


                 Order Sgnd Denying Mtn For                        12/02/2014
                 Extension Of Time
                 Order Signed Denying Trial Continuance

                 Defendants Tlie Blue Ballroom, Alex               12/22/2014
                 Yazdani's And Ann Vo Denys The Allegation
                 In Franklin Business INC's Motion For
                 Severance And The Blue BallRoom, Alex
                  Yazdani's And Ann Vo Motion For Extension
                 of Time To File An Response


                 Order Signed Granting Mtn For Extension           1212212014
Chris Daniels
August 13,2015
Page 5

                        Of Time

63587705              Defendant Blue Ballroom LLC, Alex Yazdani       1212212014
                      and AM Vo Answer to The Intervenor
                      Franklin Business Inc. Original Petition
                      Of Intervention


       Thank you for your assistance in this matter.

                                                       Very truly yours,


                                                       IS/ Melanie Martinez
                                                       Melanie Martinez
                                                       Paralegal to Benjamin L. Hall, I11

cc: William Van Fleet
                                                  530 Lovett Boulevard
                                              Telephone: (713) 942-9600   -.   Houston, Texas 77006
                                                                               Facsimile: (713) 942-9566
Benjamin L. Hall, Ill, Ph.D., J.D.
        Board Certified Personal Injury Trial Law
        Board Certified Civil Trial Law
        Texas Board of Legal Specialization


                                                      August 10,2015

Chris Daniels
Harris County District Clerk
Attn: Phyllis - Post Trial
201 Caroline, First Floor
Houston, Texas 77002

        Re: Cause No. 2013-00431A; Franklin Business, Znc. v. Damon Cobbs, et al; in the 157"
Judicial District Court of Harris County, Texas

Dear Mr. Daniels,

       Please supplement any and all of the following records in the above-mentioned case to
the Court of Appeals that have not been previously supplied:

                               ADDITIONAL           DOCUMENTS
                                                           T O SUPPLEMENT
                                                                       RECORD

IMAGENo.

62360377                         Intervenor Franklin Business, Inc.'s
                                 Motion under Rule 2 15.1 to Compel
                                 Responses to Interrogatories and
                                 Requests for Production, together
                                 with all exhibits

                                 Supplement to Intervenor Franklin
                                 Business , Inc's Rule 2 15.4 (a) Motion To
                                 Determine Suficiency of Ann Vo and Alex
                                 Yazadani's Responses and Objections to
                                 Intervenor's Request For Admissions and
                                 To Enforce The Court's October 1,2014
                                 Order, together with all exhibits

                                 Defendants Motion To Dismiss,
                                 Motion For Attorney Fee's;
                                 Defendants Response To
                                 Intervenor Motion To Determine
                                 Sufficiency Of Ann Vo Responses
                                 And Objection To Intervenor's
Chris Daniels
August 10,2015
Page 2

                  Request For Admissions, And
                  Intervenor Request For Attomey's Fees

                  Intelvenor Franklin Business,
                  Inc.'S Response In Opposition, And
                  Rebuttal To Ann Vo's
                  Octobes 14, 2014 Pleading 1

                 Attorney Sonya Chandler Anderson Motion
                 for A Continuance and Proposed Order

                 Defendants Ann Vo's and Alex Yazdani's
                 Certificate of Written Discovery

                 Supplement to Intervenor, Franklin
                 Business, Inc.'s Motion to Enforce October 1,
                 20 14 Discovery Order

                 Defendants Ann Vo and Alex Yazdani's
                 Supplemental Documents Produced to
                 all Parties

                 Defendants Ann Vo's And Alex
                 Yazdani's Certificate Of Written Discovery

                 Defendants Vo and Alex YazdanisOpposed
                 Motion for Extension of Time To Comply
                 with Court's October 21,2014 Order and
                 Defendants Motion For Continuance of
                 The December 1,2014 Trial Setting and
                 Exhibit A

                 Intervenor Frnaklin Business Inc's Opposition
                 to Defendants' Ann Vo's and Ali Reza
                 Yazdani's Motions for Continuance and Joinder
                 in Carter Plaintiffs Third Motion for Discovery
                 Sanctions against Defendants and Defendants
                 in Intervention Ann Vo and Ali Re

                 Plaintiffs Third Motion to Compel and
                 Request for Sanctions and Application for
                 Attorney's Fees and Motion to Strike
                 Pleadings and/or Limit Testimony, together
                 with all exhibits and proposed order
Chris Daniels
August 10,2015
Page 3

63381417              Order Sgnd Denying Mtn For                       1210212014
                      Extension OFTitne
                      Order Signed Denying Trial Continuance

63595549              Defendants The Blue Ballroom, Alex               I2122120 14
                      Yazdani's And Ann Vo Denys The Allegation
                      In Franklin Business INC's Motion For
                      Severance And The Blue BallRoom, Alex
                       Yazdani's And Ann Vo Motion For Extension
                      of Time To File An Response

                      Order Signed Granting Mtn For Extension          1212212014
                      Of Time

                      Defendant Blue Ballroom LLC, Alex Yazdani        12/22/2014
                      and Ann Vo Answer to The Intervenor
                      Franklin Business Inc. Original Petition
                      Of Intervention

       Thank you for your assistance in this matter

                                                        Very truly yours,


                                                        is/ Melanie Martinez
                                                        Melanie Martinez
                                                        Paralegal to Benjamin L. Hall, 111

cc: William Van Fleet